         Case 1:18-cv-10225-MLW Document 319 Filed 07/30/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )           No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN McALEENAN, et al.,                 )
                                         )
                Defendants-Respondents.  )
                                         )

                                   JOINT STATUS REPORT

       On June 28, 2019, the Court ordered that the parties meet and confer 10 business days

following the deposition of Marcos Charles regarding settlement and discovery, and report to the

Court whether the parties have agreed to settle this case or request that it be stayed, and state

their positions concerning further discovery if the case is not settled or stayed. (Dkt. No. 295.)

The parties report as follows:

PETITIONER’S POSITION –

   1. Marcos Charles deposition: Petitioners deposed Marcos Charles on July 16, 2019. Dkt.

       No. 306-3. Petitioners have held the deposition open because they have not received

       documents and because Mr. Charles was unprepared to testify on the Rule 30(b)(6) topic.

       Dkt. No. 306-3 at pp. 25-26, 338-339.

   2. Settlement / Stay: The parties have conferred by email and by phone following the

       Court’s June 28, 2019 Order (Dkt. No. 295) but have not agreed to settle or stay the
          Case 1:18-cv-10225-MLW Document 319 Filed 07/30/19 Page 2 of 5



         litigation. Respondents informed Petitioners that they would not consider a stay until the

         Court rules on Respondents’ Motion for Reconsideration. (Dkt. No. 302).

      3. Discovery: Petitioners respectfully request that they be permitted to take discovery on

         the merits of their claims. The Court has denied Respondents’ motion to dismiss as to

         Petitioners’ Due Process, Equal Protection, INA and APA claims. Dkt. Nos. 159, 253.

         The Court has also certified a Calderon Class. Dkt. No. 253. Accordingly, Petitioners

         respectfully request that: (1) a Rule 16 scheduling conference proceed as soon as the

         Court’s schedule permits; (2) Petitioners be permitted to take discovery for a period of 6

         months following the scheduling conference, including written discovery and depositions

         in accordance with the Federal Rules of Civil Procedure; and (3) one week after the close

         of the fact discovery period, the Court hold a second status conference to schedule the

         filing of summary judgment motions and a trial date.

         Although Respondents stated on June 25, 2019 that they were “continuing to identify and

         compile an appropriate certified administrative record about ICE Boston’s decision to

         enforce the removal orders of class members,” Dkt. 289 at 5, 1 Petitioners learned for the

         first time—shortly before today’s filing deadline—that Respondents are no longer willing

         to produce a Certified Administrative Record, which bears on Petitioners’ APA claim.

         Petitioners also learned for the first time just before this filing that Respondents seek

         bilateral discovery, despite their consistent position throughout the course of this

         litigation that they did not need discovery. Petitioners are prepared to address these issues

         at the hearing scheduled on August 2, 2019.




1
    See also May 16, 2019 Lobby Conf. Tr. at 6:9-13.
                                                 2
     Case 1:18-cv-10225-MLW Document 319 Filed 07/30/19 Page 3 of 5



RESPONDENTS’ POSITION –


       1. Marco Charles’ Deposition: Respondents disagree that Mr. Charles deposition is

          properly held open, as Respondents afforded Petitioners the option to wait for the

          production of documents before conducting the deposition, which Petitioners

          declined. Mr. Charles was prepared to discuss all topics covered in Petitioners

          30(b)(6) notice. It is not reasonable, nor is it physically possible, for any

          deponent to remember specific details of numerous cases without the ability to

          contemporaneously refer to notes or reports. Petitioners provided no advance

          notice of the specific cases they intended to inquire into, and Mr. Charles’

          inability to state with absolute certainty when something may or may not have

          happened in several individual cases does not amount to a failure to meet his

          obligations under Rule 30(b)(6). In addition, Petitioners blatantly failed to abide

          to the topics listed in their 30(b)(6) notice by asking Mr. Charles unreasonably

          specific personal questions beyond the expected scope of Rule 30(b)(6).

          Accordingly, this Court should not grant Petitioners’ leave to re-depose Mr.

          Charles.

       2. SETTLEMENT/STAY

          The parties have not agreed to settle the case under Petitioners’ proposed terms.

          See ECF No. 306, Ex. S at 5 (describing Respondents’ position on settlement).

          However, Respondents’ are willing to explore stay options after this Court rules

          on Respondents’ pending motion to reconsider (ECF No. 302).




                                            3
       Case 1:18-cv-10225-MLW Document 319 Filed 07/30/19 Page 4 of 5



         3. DISCOVERY

            Respondents do not believe that it is necessary to order additional discovery in

            this case. Specifically, with regard to Petitioners’ APA claims, it is Respondents’

            position that the Court may reach the merits of Petitioners’ claim and decide the

            question of law presented based upon the information that has already been

            provided. However, ICE informs the Department of Justice that, after considered

            review and analysis – and based on the Court’s (and Petitioners’) skepticism that

            Respondents’ original proposed CAR could not adequately resolve the “unique”

            APA issues in this case based upon the 2016 changes to 8 C.F.R. §212.7. – the

            production of a CAR is of limited utility. Thus, should the Court order discovery

            on the APA claims, Respondents believe that limited bilateral discovery should

            be conducted in accordance to Federal Rule 26.


         Respectfully submitted this 30th day of July, 2019.




                                                 /s/ Shirley X. Li Cantin

Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                Stephen Provazza (BBO # 691159)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com

                                             4
       Case 1:18-cv-10225-MLW Document 319 Filed 07/30/19 Page 5 of 5



                                                 shirley.cantin@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Counsel for Petitioners




/s/ Mary L. Larakers                             EVE A. PIEMONTE, BBO No. 628883
                                                 Assistant United States Attorney
MARY L. LARAKERS (Texas Bar #                    United States Attorney’s Office
24093943)                                        1 Courthouse Way, Suite 9200
Trial Attorney                                   Boston, MA 02210
U.S. Department of Justice, Civil Division       (617) 748-3100
Office of Immigration Litigation,                Eve.Piemonte@usdoj.gov
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

CHAD READLER
Acting Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

J. MAX WEINTRAUB
Senior Litigation Counsel

Counsel for Respondents




                                             5
